 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (“Agreement”) is by and between THE BON-TON STORES, INC., a
Pennsylvania corporation (the “Company”), and ANTHONY BUCCINA (“Employee”).
W I T N E S S E T H:
     WHEREAS, Employee is currently party to an Employment Agreement dated
April 1, 2004 with Saks Incorporated (“Saks”) pursuant to which Employee served
as President of the Carson Pirie Scott operating division (“Prior Employment
Agreement”); and
     WHEREAS, effective as of March 5, 2006 the Company became the owner of the
Carson Pirie Scott operating division;
     WHEREAS, the Company and Employee have agreed upon terms upon which
Employee will continue his employment in the Company following the acquisition.
     NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein and intending to be legally bound hereby, the Company and
Employee agree as follows:
     1. Position and Responsibilities.
          (a) The Company hereby employs Employee and Employee hereby accepts
employment by the Company as the Company’s Vice Chairman, President —
Merchandising. Following a transition period estimated to end after the
Company’s spring season has concluded, as specified by the Chief Executive
Officer of the Company, during which Employee will continue to perform duties
under his Prior Employment Agreement, Employee shall have responsibilities for
the Company’s merchandising operations and shall report directly to the Chief
Executive Officer of the Company or such other senior executive officer of the
Company designated by the Chief Executive Officer or the person performing the
duties of the Chief





--------------------------------------------------------------------------------



 



Executive Officer. In addition, Employee shall be a member of the Management
Committee and the Operating Committee.
          (b) Throughout the term of this Agreement, Employee shall devote his
entire working time, energy, attention, skill and best efforts to the affairs of
the Company and to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business and interests of the Company.
Employee may not, directly or indirectly, do any work for or on behalf of a
competitor or any other company while employed by the Company. However, nothing
herein contained shall be deemed to prevent or limit the right of Employee to
invest any of his personal funds in less than one percent of any class of the
capital stock or other securities of any corporation or other entity whose stock
or securities are publicly owned or are regularly traded on any public
securities exchange, nor shall this clause be construed as preventing Employee
from investing his assets in such other form or manner as will not require any
services on the part of the Employee in the operation or the affairs of entities
in which such investments are made. Approval of board memberships and
participation in lectures and teaching activities will be at the discretion of
the Chief Executive Officer, however, such approval will not be unreasonably
withheld, provided that such activities do not significantly interfere with
Employee’s duties under this Agreement.
          (c) Employee shall not obtain goods or services or otherwise deal on
behalf of the Company with any business or entity in which Employee or a member
of his family has a financial interest or from which Employee or a member of his
immediate family may derive a financial benefit as a result of such transaction,
except that this prohibition shall not apply to any public company in which
Employee or a member of his immediate family owns less than one percent of any
class of the outstanding capital stock or other securities.

- 2 -



--------------------------------------------------------------------------------



 



     2. Term of Agreement. Employee’s employment hereunder shall commence on the
date when this Agreement has been signed by Employee and the Company and its
terms approved by the Human Resources and the Compensation Committee (“HRCC”) of
the Company’s Board of Directors (the “Effective Date”), and shall continue
through and terminate on January 31, 2009, unless sooner terminated in
accordance with paragraph 10 below.
     3. Place of Performance. Employee shall be based at the office of the
Company in Milwaukee, Wisconsin, except for travel required for Company
business.
     4. Compensation.
          (a) Salary. Employee shall receive a base salary at the annual rate of
$780,000, effective May 1, 2006. This base salary, less taxes and normal
deductions, shall be paid to Employee in substantially equal installments in
accordance with the Company’s regular executive payroll practices in effect from
time to time. The annual base salary may be reviewed from time to time, but no
less than annually, during the term of this Agreement by the Chief Executive
Officer (subject to review by the HRCC of the Company’s Board) to ascertain
whether, in the Company’s sole discretion, such base salary should be increased,
and once increased, such base salary shall not be decreased. The first such
salary review shall occur in 2007. This base salary shall be referred to
hereinafter as “Base Salary.”
          (b) Bonus.
               (i) Guaranteed Bonus: For the Company’s fiscal year ending on or
about February 3, 2007 (“2006 Fiscal Year”), Employee shall receive a one time
minimum bonus payment (“Guaranteed Bonus”) in the gross amount of One Hundred
Fifty-Seven Thousand, One Hundred and Twenty-Three Dollars ($157,123.00),
provided he is employed on the last day of the 2006 Fiscal Year unless
discharged without Cause in accordance with paragraph 10(f) below or he resigns
with Good Reason in accordance with paragraph 10(c) below.

- 3 -



--------------------------------------------------------------------------------



 



               (ii) Annual Bonus.
                    A. Employee also shall be eligible for a bonus under The
Bon-Ton Stores, Inc. Cash Bonus Plan (“Cash Bonus Plan”) in accordance with its
terms and conditions.
                    B. For the 2006 Fiscal Year.
                         I. Employee shall be eligible for a bonus under the
Cash Bonus Plan with the following parameters: a threshold bonus of 93.8% of
Employee’s Base Salary in effect on the last day of the 2006 Fiscal Year (“2006
Base Salary”); a target bonus of 125% of Employee’s 2006 Base Salary; and a
maximum bonus of 187.5% of Employee’s 2006 Base Salary. If earned, one bonus
will be paid depending upon the level of achievement as specified in
subparagraphs (II) through (IV) below and subject to subparagraph (V) below.
                         II. This bonus shall be based on attainment of
specified levels of achievement with respect to three performance measures. The
achievement by the Company of a level of net income as determined in accordance
with the Company’s normal accounting practices, consistent with past practices
(“Net Income”) shall account for fifty percent (50%) of the potential bonus
payout, the performance and the achievement by the Company of a level of net
sales as determined in accordance with the Company’s normal accounting
practices, consistent with past practices (“Net Sales”) shall account for
twenty-five (25%) of the potential bonus payout, and performance and achievement
by the Company of a level of GMROI Dollars in accordance with the Company’s
normal accounting practices consistent with past practice (“GMROI Dollars”)
shall account for twenty-five percent (25%) of the potential payout. Employee’s
bonus for the 2006 Fiscal Year shall be calculated in a manner consistent with
the

- 4 -



--------------------------------------------------------------------------------



 



Company’s past practices and consistent with the bonus determinations for the
2006 Fiscal Year for the other senior executives of the Company under the Cash
Bonus Plan.
                         III. The amount payable to Employee at the various
levels of achievement is set out on a table entitled Vice Chair,
President-Merchandising 2006 Bonus Metrics (“Vice Chair, President-Merchandising
2006 Bonus Metrics Table”), approved by the HRCC of the Company’s Board and by
the Executive Committee of the Company’s Board, and delivered to Employee.
                         IV. A bonus as specified in the Vice Chair, President —
Merchandising 2006 Bonus Metrics Table between the levels of the threshold bonus
and target bonus, or between the levels of the target bonus and the maximum
bonus, as applicable, shall be paid for achievement of the performance measures
specified in the Vice Chair, President — Merchandising 2006 Bonus Metrics Table,
subject to the following.
                              (1) Achievement of Net Income below the Net Income
required for the threshold bonus as specified on the Vice Chair, President —
Merchandising 2006 Bonus Metrics Table shall result in no payment of any portion
of the 2006 bonus.
                              (2) Achievement of Net Sales below the Net Sales
required for the threshold bonus as specified on the Vice Chairman,
President-Merchandising 2006 Bonus Metrics Table shall result in no payment of
the Net Sales portion of the 2006 bonus, but the portion of the bonus based upon
Net Income nevertheless shall be payable provided the Net Income required for
that threshold bonus is achieved, and/or the portion of the bonus based upon
GMROI Dollars nevertheless shall be payable provided the GMROI Dollars required
for that threshold bonus is achieved.

- 5 -



--------------------------------------------------------------------------------



 



                              (3) Achievement of GMROI Dollars below the GMROI
Dollars required for the threshold bonus as specified on the Vice Chairman,
President-Merchandising 2006 Bonus Metrics Table shall result in no payment of
the GMROI portion of the 2006 bonus, but the portion of the bonus based upon Net
Income nevertheless shall be payable provided the Net Income required for that
threshold bonus is achieved, and/or the portion of the bonus based upon Net
Sales nevertheless shall be payable provided the Net Sales required for that
threshold bonus is achieved.
                         V. The bonus for the 2006 Fiscal Year which Employee
otherwise would be paid pursuant to this paragraph 4(b)(ii) shall be reduced by
the Guaranteed Bonus referenced in paragraph 4(b)(i) above.
                    C. For the Company’s fiscal year ending on or about
February 3, 2008 (“2007 Fiscal Year”), Employee shall be eligible for a bonus
under the Cash Bonus Plan with the following parameters: a threshold bonus of
93.8% of Employee’s Base Salary in effect on the last day of the 2007 Fiscal
year (“2007 Base Salary”); a target bonus of 125% of Employee’s 2007 Base
Salary; and a maximum bonus of 187.5% of Employee’s 2007 Base Salary. The
performance measures and weighting of these performance measures shall be
determined by the HRCC consistent with its determinations for other senior
executives under the Cash Bonus Plan.
                    D. For the Company’s fiscal year ending on or about
January 31, 2009 (“2008 Fiscal Year”): Employee shall be eligible for a bonus
under the Cash Bonus Plan with the following parameters: a threshold bonus of
56.25% of Employee’s Base Salary in effect on the last day of the 2008 Fiscal
Year (“2008 Base Salary”); a target bonus of 75% of Employee’s 2008 Base Salary;
and a maximum bonus of 112.5%% of Employee’s 2008 Salary.

- 6 -



--------------------------------------------------------------------------------



 



The performance measures and weighting of these performance measures shall be
determined by the HRCC consistent with its determinations for other senior
executives under the Cash Bonus Plan.
                    E. The bonus threshold is the lowest bonus receivable for a
fiscal year to the extent any bonus is paid, and is not a guarantee that any
bonus will be paid.
                    F. To the extent reasonably practicable, the annual bonus
shall be computed within 90 days following the close of the Company’s fiscal
year and paid within 30 days of its computation. Employee must be employed on
the last day of the Company’s fiscal year to receive a bonus with respect to
that fiscal year, except as set forth in paragraph 11(a) of this Agreement.
          (c) Stock Options. On the Effective Date, Employee shall receive a one
time grant of options to purchase 96,000 shares of the Company’s Common Stock at
a purchase price equal to the fair market value of the stock on the date of
grant (“Options”). The Options will be granted pursuant to the terms of the
Company’s 2000 Stock Incentive Plan or a similar plan (“the Stock Incentive
Plan”). The Options shall vest in three annual installments as follows: 32,000
shares on the first anniversary of the Effective Date of this Agreement; 32,000
shares on the second anniversary of the Effective Date of this Agreement, and
32,000 shares on January 31, 2009, provided he is still employed on such
applicable date, except that in the event that Employee is terminated without
Cause by the Company prior to January 31, 2009, he shall be entitled to pro rata
vesting of the Options based on the number of days worked between the Effective
Date and date of termination, contingent upon Employee’s signing and not timely
revoking a general release of claims (including, without limitation,
contractual, common law and statutory claims against the Company and its
officers, directors, employees and agents.

- 7 -



--------------------------------------------------------------------------------



 



          (d) Restricted Shares. On the Effective Date, Employee will be granted
65,000 restricted shares of the Company’s Common Stock pursuant to the terms of
the Incentive Plan (“Restricted Shares”). Employee’s ownership of the Restricted
Shares will vest as follows: 10,000 shares on the first anniversary of the
Effective Date of this Agreement, 21,666 shares on the second anniversary of the
Effective Date of this Agreement and 33,334 shares on January 31, 2009, provided
he is still employed on such applicable date.
     5. Allowances. The Company shall provide Employee with $9,500 per year,
payable monthly, as an automobile allowance. The Company will also reimburse
employee on a one time basis for reasonable attorneys fees expended in review
and negotiation of this Agreement, up to a maximum of $10,000.
     6. Medical Insurance. Employee and his eligible dependents shall be
eligible to participate in the Company’s group medical plans in accordance with
the terms of such plans and, subject to the restrictions and limitations
contained in the insurance agreement or agreements. The Company shall pay
Employee up to $2,300 per year for medical expenses that are not covered by the
Company’s medical plan.
     7. Other Benefits. Employee shall be eligible to participate in the
Company’s profit sharing plan, deferred compensation plan, discount program,
vacation plan, long-term disability plan and employee benefit programs generally
made available to other employees of the Company who were previously employed in
the Carson Pirie Scott division of Saks, subject to their respective generally
applicable eligibility requirements, terms, conditions and restrictions;
provided, however, that severance payments under this Agreement shall be in lieu
of any severance benefits otherwise provided by the Company. However, nothing in
this Agreement shall preclude the Company from amending or terminating any such
insurance, benefit, program

- 8 -



--------------------------------------------------------------------------------



 



or plan so long as the amendment or termination is applicable to the Company’s
executives participating in such insurance, benefit, program or plan generally.
Moreover, the Company’s obligations under this provision shall not apply to any
insurance, benefit, program or plan made available on an individual basis to one
or more select executive employees by contract if such insurance, benefit,
program or plan is not made available to all executive employees. With respect
to Employee’s participation in the Company’s vacation plan, Employee shall be
eligible for four weeks vacation per calendar year, which vacation entitlement
shall be pro-rated in any calendar year in which Employee does not work the
entire calendar year.
     8. Supplemental Executive Retirement Plan. Employee shall continue his
participation in the Carson Pirie Scott & Company Supplemental Executive
Retirement Plan (SERP) as such plan may from time to time be amended pursuant to
its terms. The Company agrees that there has been a Change in Control within the
meaning of the SERP. At such time as Employee’s employment with the Company
terminates, whether within two years after the Change in Control or thereafter,
the Employee shall be entitled to an immediate single sum distribution of the
present value of his accrued benefit, payable as soon as practicable after the
six (6) month anniversary of Employee’s termination of employment, and
calculated pursuant to Section 8.2 of the SERP, as amended. The provisions of
the preceding sentence are intended to be an election as to the time and manner
of payment of a nonqualified deferred compensation benefit consistent with the
transitional rules contained in proposed Treasury Regulations promulgated
pursuant to Internal Revenue Code (“Code”) Section 409A.
     9. Business Expenses. The Company shall pay or reimburse Employee for
reasonable entertainment and other expenses incurred by Employee in connection
with the performance of Employee’s duties under this Agreement upon receipt of
vouchers therefor and in

- 9 -



--------------------------------------------------------------------------------



 



accordance with the Company’s regular reimbursement procedures and practices in
effect from time to time.
     10. Termination of Employment. Notwithstanding any other provision of this
Agreement, Employee’s employment and all of the Company’s obligations or
liabilities under this Agreement may be terminated immediately, excluding any
obligations the Company may have under paragraph 11 below in any of the
following circumstances:
          (a) Disability or Incapacity. In the event of Employee’s physical or
mental inability to perform his essential duties hereunder, with or without
reasonable accommodation, for a period of 13 consecutive weeks or for a
cumulative period of 26 weeks during the term of this Agreement.
          (b) Death of Employee. In the event of Employee’s death.
          (c) Resignation for Good Reason. Employee may resign for “Good
Reason,” defined below, upon 30 days’ written notice by Employee to the Company
except as set forth in paragraph 10(d) below. The Company may waive Employee’s
obligation to work during this 30 day notice period and terminate his employment
immediately, but if the Company takes this action in the absence of agreement by
Employee, Employee shall receive the salary that otherwise would be due through
the end of the notice period. For purposes of this Agreement, “Good Reason”
shall mean any of the following violations of this Agreement by the Company:
causing Employee, without Employee’s consent, to cease to have duties and
responsibilities commensurate with those of Vice Chairman, President —
Merchandising; any reduction in Employee’s base salary; except as provided in
this Agreement, any reduction in Employee’s potential bonus eligibility amount;
and any substantial breach by the Company of any material provision of this
Agreement. Notwithstanding the foregoing, the acts or omissions described

- 10 -



--------------------------------------------------------------------------------



 



above shall not constitute “Good Reason” unless Employee provides the Company
with written notice detailing the matters he asserts to be “Good Reason” which
the Company does not cure within thirty (30) days of receiving the written
notice.
          (d) Change of Control. In the event of a Change of Control of the
Company, Employee shall be prohibited from resigning for Good Reason for a
period of six (6) months following the Change of Control. For purposes of this
Agreement, a Change of Control shall be deemed to occur if:
               (i) any “person,” as such term is defined under Sections 3(a)(9)
and 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), who is not an affiliate of the Company on the date hereof, becomes a
“beneficial owner,” as such term is used in Rule 13d-3 under the Exchange Act,
of a majority of the outstanding voting power of the Company’s capital stock;
               (ii) the Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;
               (iii) the Company is party to a merger, consolidation, other form
of business combination or a sale of all or substantially all of its assets,
unless the business of Company is continued following any such transaction by a
resulting entity (which may be, but need not be, Company) and the shareholders
of the Company immediately prior to such transaction hold, directly or
indirectly, immediately after such transaction a majority of the voting power of
the resulting entity in substantially the same relative percentages as prior to
such transaction.
          (e) Discharge for Cause. The Company may discharge Employee at any
time for “Cause,” which shall be limited to: Employee’s material and serious
breach or neglect of

- 11 -



--------------------------------------------------------------------------------



 



Employee’s responsibilities; willful violation or disregard of standards of
conduct established by law; willful violation or disregard of standards of
conduct established by Company policy as may from time to time be communicated
to Employee; fraud, willful misconduct, misappropriation of funds or other
dishonesty; conviction of a crime of moral turpitude; any misrepresentation made
in this Agreement; or any material breach by Employee of any provision of this
Agreement (including, without limitation, acceptance of employment with another
company or performing work or providing advice to another company, as an
employee, consultant or in any other similar capacity while still an employee of
the Company).
          (f) Discharge without Cause. Notwithstanding any other provision of
this Agreement, Employee’s employment and any and all of the Company’s
obligations under this Agreement (excluding any obligations the Company may have
under paragraph 11 below) may be terminated by the Company at any time without
Cause.
     11. Payments Upon Termination.
          (a) Discharge Without Cause, Resignation for Good Reason, or End of
Term. If Employee is discharged without Cause, resigns for Good Reason or at the
end of the Term (unless the Company offers to renew this Agreement for at least
one (1) year on substantially similar terms, including eligibility for the bonus
referenced in paragraph 4(b)(ii)(D) relating to the bonus for the 2008 Fiscal
Year and severance pay terms), Employee shall receive (i) severance pay equal to
two times his base salary, payable in a lump sum as soon as practicable
following the six (6) month anniversary of Employee’s termination of employment,
and (ii) if Employee has been employed for at least six (6) months in the
Company’s fiscal year in which the termination of his employment occurs, a
prorated portion (based upon number of days employed in the fiscal year) of the
bonus which would have been earned by Employee under

- 12 -



--------------------------------------------------------------------------------



 



paragraph 4(b)(i) above (relating to the Guaranteed Bonus for the 2006 Fiscal
Year), if the discharge or resignation should occur in the 2006 Fiscal Year),
and 4(b)(ii) above (relating to the Annual Bonus under the Cash Bonus Plan based
upon the Company’s full year performance for the fiscal year during which the
discharge or resignation occurs), less the offset, if applicable, specified in
paragraph 4(b)(ii)(B)(V). (For clarity, any such bonus, whether pursuant to
paragraph 4(b)(i) or 4(b)(ii) shall be prorated.) The bonus, if any, will be
paid as soon as practicable after the end of the fiscal year in which the
termination occurs. These severance and bonus payments will be made provided
that Employee signs and does not timely revoke a general release of claims
(including, without limitation, contractual, common law and statutory claims)
against the Company and its officers, directors, employees and agents. This
severance payment shall be in lieu of any other severance payment to which
Employee is entitled by reason of the Prior Employment Agreement or any
severance plan sponsored by Saks or the Company. Employee will also receive any
vested benefits to which Employee is entitled under the Company’s stock options
and employee benefit plans in accordance with, to the extent provided in, and
subject to the restrictions and payout schedules contained in these plans
including accelerated vesting under the circumstances provided in paragraph 4(c)
of this Agreement.
          (b) Death or Disability/Incapacity.
               (i) On death, Employee’s estate’s sole entitlement will be to
base salary for any days worked prior to his death, amounts payable on account
of Employee’s death under any insurance or benefit plans or policies maintained
by the Company, and any vested benefits to which Employee is entitled under the
Company’s stock option and employee benefit plans in accordance with, to the
extent provided in, and subject to the restrictions and payout schedules
contained in those plans.

- 13 -



--------------------------------------------------------------------------------



 



               (ii) On termination for disability or incapacity, Employee’s sole
entitlement will be to base salary for any days worked prior to the date of
termination, amounts payable on account of disability or incapacity under any
insurance or benefit plans or policies maintained and any vested benefits to
which Employee is entitled under the Company’s stock option and employee benefit
plans in accordance with, to the extent provided in, and subject to the
restrictions and payout schedules contained in those plans.
          (c) Discharge for Cause. If Employee is discharged for Cause or
resigns without Good Reason, Employee’s sole entitlement will be the receipt of
base salary for any days worked through the date of termination and any vested
benefits to which Employee is entitled under the Company’s stock option and
employee benefit plans in accordance with, to the extent provided in, and
subject to the restrictions and payout schedules contained in those plans.
          (d) Change of Control.
               (i) Notwithstanding the foregoing, upon a Change of Control as
defined in paragraph 10(d) while Employee is employed pursuant to this
Agreement, Employee’s Options and Restricted Shares shall immediately vest.
               (ii) Notwithstanding any other provision of this Agreement, if
the aggregate present value of the “parachute payments” to the Employee,
determined under Section 280G(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), would be at least three times the “base amount” determined
under Code Section 280G, then the “280G Permitted Payment” shall be the maximum
benefit that may be realized upon a Change of Control under this Section 10(d)
such that the aggregate present value of such “parachute payments” to Employee
is less than three times his “base amount.” In addition, in the event the
aggregate present value of the parachute payments to Employee would be at least
three times his base

- 14 -



--------------------------------------------------------------------------------



 



amount even after a reduction of the Change of Control benefits to $0 (all as
determined for purposes of Code Section 280G), compensation otherwise payable
under this Agreement and any other amount payable hereunder or any other
severance plan, program, policy or obligation of the Company or any other
affiliate thereof that would constitute “parachute payments” shall be reduced so
that the aggregate present value of all “parachute payments” to Employee, as
determined under Code Section 280G(b) is less than three times his base amount.
Any decisions regarding the requirement or implementation of such reductions
shall be made by such tax counsel as may be selected by the Company and
acceptable to Employee.
     12. Company Property. All advertising, sales, manufacturers’ and other
materials or articles or information, including, without limitation, data
processing reports, customer sales analyses, invoices, price lists or
information or any other materials or data of any kind furnished to Employee by
the Company or developed by Employee on behalf of the Company or at the
Company’s direction or for the Company’s use or otherwise in connection with
Employee’s employment with the Company, are and shall remain the sole and
confidential property of the Company.
     13. Non-Competition and Confidentiality. To the maximum extent permissible
by law:
          (a) During his employment with the Company and for a period of one
year after the termination of his employment with the Company for any reason
whatsoever, whether by Employee or by the Company and whether during the term of
this Agreement or subsequent to the expiration of this Agreement, Employee shall
not, directly or indirectly:
               (i) Induce or intentionally influence any customer, employee,
consultant, independent contractor or supplier of the Company to change his, her
or its business relationship with or terminate employment with the Company.

- 15 -



--------------------------------------------------------------------------------



 



               (ii) After the cessation of his employment, engage in (as a
principal, partner, director, officer, agent, employee, consultant, owner,
independent contractor or otherwise) or be financially interested in the retail
department store business of any Competitor of the Company. For purposes of this
Agreement, a Competitor means each of Federated Department Stores, Dillard’s
Inc., Kohl’s Corporation, Belk, Inc., Limited Brands, Inc., Target Corporation,
Boscov’s, Inc. or the affiliates and successors of each of them.
          (b) During his employment with the Company and at all times
thereafter, and except as required by law, Employee shall not use for his
personal benefit, or disclose, communicate or divulge to, or use for the direct
or indirect benefit of, any person, firm, association or company other than the
Company, any confidential information of the Company that Employee acquires in
the course of his employment, which is not otherwise lawfully known by and
readily available to the general public. This confidential information includes,
but is not limited to: any material referred to in paragraph 12 or any
non-public information regarding the business, marketing, legal or accounting
methods, policies, plans, procedures, strategies or techniques; research or
development projects or results; trade secrets or other knowledge or processes
of or developed by the Company; names and addresses of employees, suppliers or
customers. Employee confirms that such information is confidential and
constitutes the exclusive property of the Company, and agrees that, immediately
upon his termination, whether by Employee or by the Company and whether during
the term of this Agreement or subsequent to the expiration of this Agreement,
Employee shall deliver to the Company all correspondence, documents, books,
records, lists, computer programs and other writings relating to the Company’s
business; and Employee shall retain no copies, regardless of where or by whom
said writings were kept or prepared.

- 16 -



--------------------------------------------------------------------------------



 



          (c) Both during his employment with the Company and following his
termination for any reason, whether by Employee or by the Company and whether
during the term of this Agreement or following the expiration of the Agreement,
Employee shall, upon reasonable notice, furnish to the Company such information
pertaining to his employment with the Company as may be in his possession. The
Company shall reimburse Employee for all reasonable expenses incurred by him in
fulfilling his obligation under this subparagraph (c).
          (d) The provisions of subparagraphs (a), (b) and (c) shall survive the
cessation of Employee’s employment for any reason, as well as the expiration of
this Agreement at the end of its term or at any time prior thereto.
          (e) Employee acknowledges that the restrictions contained in this
paragraph 13, in view of the nature of the business in which the Company is
engaged and the Employee’s position with the Company, are reasonable and
necessary to protect the legitimate interests of the Company, and that any
violation of those restrictions would result in irreparable injury to the
Company. Employee therefore agrees that, in the event of his violation of any of
those restrictions, the Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief against
Employee, in addition to damages from Employee and an equitable accounting of
all commissions, earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.
          (f) Employee agrees that if any or any portion of the foregoing
covenants, or the application thereof, is construed to be invalid or
unenforceable, the remainder of such covenant or covenants or the application
thereof shall not be affected and the remaining covenant or covenants will then
be given full force and effect without regard to the invalid or

- 17 -



--------------------------------------------------------------------------------



 



unenforceable portions. If any covenant is held to be unenforceable because of
the area covered, the duration thereof, or the scope thereof, Employee agrees
that the Court making such determination shall have the power to reduce the area
and/or the duration, and/or limit the scope thereof, and the covenant shall then
be enforceable in its reduced form. If Employee violates any of the restrictions
contained in subparagraph (a), the period of such violation (from the
commencement of any such violation until such time as such violation shall be
cured by Employee to the satisfaction of the Company) shall not count toward or
be included in the one year (or such longer period as may be prescribed by such
section) restrictive period contained in subparagraph (a).
          (g) For purposes of paragraphs 12 and 13 of this Agreement, the term
“Company” shall include not only The Bon-Ton Stores, Inc., but also any of its
successors, assigns, subsidiaries or affiliates. Employee consents to the
assignment of this Agreement to any purchaser of the Company or a substantial
portion of its assets.
     14. Other Tax Matters.
          (a) Employee agrees that he is responsible for paying any and all
federal, state and local income taxes assessed with respect to any money,
benefits or other consideration received from the Company and that the Company
is entitled to withhold any tax payments from amounts otherwise due Employee to
the extent required by applicable statutes, rulings or regulations.
          (b) Compliance With Code Section 409A.
               (i) Notwithstanding anything to the contrary herein, no payment
otherwise required to be made hereunder that the Company determines constitutes
a payment of nonqualified deferred compensation for purposes of Section 409A of
the Code shall be paid to

- 18 -



--------------------------------------------------------------------------------



 



Employee at a time or in a manner that will be treated as a violation of the
distribution rules of Code Section 409A(a)(2) and no alternative form of payment
of such amount(s) shall be permitted to be made hereunder if such alternative
benefit form would violate any of the requirements of Code Section 409A(a)(3) or
(4) relating to acceleration of benefits and changes in time and form of
distribution (taking into account any regulations or other guidance issued by
Treasury or the Internal Revenue Service with regard to these Code provisions as
may be in effect from time to time).
               (ii) The intent of this provision is to ensure that no additional
tax liabilities are imposed on any payments or benefits provided hereunder
pursuant to Code Section 409A, and may require, for example, a delay in
commencement of payments until six months after Employee’s termination of
employment with the Company. In the event any payment is delayed by reason of
this paragraph 14, such payment shall, when made, be increased by an amount
representing “interest” from the date payment would otherwise have been made,
through the date payment is actually made, calculated using the Company’s cost
of borrowing as the interest rate, as determined by the Company at its
discretion.
     15. Prior Agreements.
          (a) Employee represents that there are no restrictions, agreements or
understandings whatsoever to which Employee is a party that could impact upon
his employment under this Agreement or would prevent or make unlawful his
execution of this Agreement or his employment hereunder.
          (b) Employee agrees that he will not use or disclose any confidential
or proprietary information of any of his prior employers during the course of
his employment under this Agreement.

- 19 -



--------------------------------------------------------------------------------



 



     16. Entire Understanding. This Agreement contains the entire understanding
between the Company and Employee with respect to the subject matter hereof and
supersedes all prior and contemporary agreements and understandings, inducements
or conditions, express or implied, written or oral, between the Company and
Employee except as herein contained. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.
     17. Modifications. This Agreement may not be modified orally but only by
written agreement signed by Employee and the Company’s Chief Executive Officer
or such other person as the Board may designate specifically for this purpose.
     18. Provisions Separable. The provisions of this Agreement are independent
of and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
     19. Consolidation, Merger or Sale of Assets. Nothing in this Agreement
shall preclude the Company from consolidating or merging into or with, or
transferring all or substantially all of its assets to, another entity that
assumes this Agreement and all obligations and undertakings of the Company
hereunder. Under such a consolidation, merger or transfer of assets and
assumption, the term “the Company” as used herein, shall mean such other entity
and this Agreement shall continue in full force and effect.
     20. Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received when delivered (personally, by
courier service such as Federal Express, or by

- 20 -



--------------------------------------------------------------------------------



 



messenger) or when deposited in the United States mails, registered or certified
mail, postage pre-paid, return receipt requested, addressed as set forth below:

  (a)   If to the Company:         The Bon-Ton Stores, Inc.
2801 East Market Street
York, PA 17402
Attention: Chief Executive Officer         with a copy to:         Henry F.
Miller, Esquire
Wolf, Block, Schorr and Solis-Cohen LLP
1650 Arch Street
22nd Floor
Philadelphia, PA 19103-2097     (b)   If to Employee:         Anthony Buccina

1963 W. Hidden Reserve Court
Mequon, WI 53092

     In addition, notice by mail shall be by air mail if posted outside of the
continental United States. Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this paragraph for the giving of
notice.
     21. No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

- 21 -



--------------------------------------------------------------------------------



 



     22. Binding Agreement. This Agreement shall be binding upon, and shall
inure to the benefit of the Company and its successors, representatives, and
assigns and shall be binding upon Employee, his heirs, executors and legal
representatives.
     23. No Assignment by Employee. Employee acknowledges that the services to
be rendered by him are unique and personal. Accordingly, Employee may not assign
or delegate any of his rights or obligations hereunder, except that he may
assign certain rights hereunder if agreed to in writing by the Chief Executive
Officer.
     24. Indulgences. Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
     25. Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
     26. Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
notwithstanding any conflict-of-laws doctrines of such state or any other
jurisdiction to the contrary, and without the aid of any canon, custom or rule
of law requiring construction against the draftsman.

- 22 -



--------------------------------------------------------------------------------



 



     27. Chief Employee Officer. In the absence of the Chief Executive Officer,
the decisions of the Chief Executive Officer may be made by such other person as
designated by the Company’s Board.
     28. Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties hereto.
     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
duly executed and delivered, in Pennsylvania, this Agreement as of the date
first above written.

     
THE BON-TON STORES, INC.
   
 
   
By:
  Date: June 1, 2006
 
   
     /s/ BYRON BERGREN
         
           Byron Bergren
   
           Chief Executive Officer
   
 
   
EMPLOYEE
   
 
   
     /s/ ANTHONY BUCCINA
  Date: June 1, 2006      
           Anthony Buccina
   

- 23 -